Gray, C. J.
All the authorities agree that if one accused of misdemeanor pleads misnomer in abatement, and an issue of fact is joined thereon, and found against him by the jury, he cannot, as matter of right, plead over. 2 Hale P. C. 255, 256. Kinton v. Hopton, Owen, 59; S. C. nom. Kirton v. Williams, Cro. Eliz. 495. The King v. Gibson, 8 East, 107. Barge v. Commonwealth, 3 Penn. 262, 264. Guess v. State, 1 Eng. (Ark.) 147. If his plea in abatement is demurred to, and overruled in matter of law, it is otherwise. Commonwealth v. Golding, 14 Gray, 49 The rule in cases of misdemeanors is the same as in civil actions Young v. Gilles, 113 Mass. 34.

deceptions overruled.